? a habeas corpus proceeding, (1) respondents Bombard and the New York State Board of Parole appeal, as limited by their brief, from so much of (a) an order of the Supreme Court, Dutchess County, dated May 20, 1976, as directed them to make all of petitioner’s parole records available and (b) a further order of the same court, dated June 15, 1976, as upon reargument, adhered to the said determination, and (2) petitioner cross-appeals from so much of the order of May 20, 1976 as authorized the hearing officer to delete from his parole records those items which he determines to be confidential in nature. Appeals dismissed as academic, without costs or disbursements, in view of petitioner’s conditional release on November 1, 1976. In the event we had reached the merits of this case, it would have been decided in accordance with our decision in People ex rel. Pizarro vNew YorkStateBd. ofParole(55 AD2d 631). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.